2021 IL App (2d) 210103-U
                                        No. 2-21-0103
                                Order filed December 14, 2021

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not
      precedent except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 07-CF-1702
                                       )
MARQUIS D. THOMAS,                     ) Honorable
                                       ) Brendan A. Maher,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices Hutchinson and Birkett concurred in the judgment.

                                           ORDER

¶1     Held: The trial court’s finding following a third-stage postconviction hearing that
             appellate counsel provided ineffective assistance was erroneous. Further,
             defendant’s actual innocence claim is denied because the trial court found that the
             witnesses who testified in support of the claim were not credible or reliable.
             Reversed as modified.

¶2     The State appeals an order granting defendant, Marquis D. Thomas, a new trial following

postconviction proceedings. For the reasons that follow, we reverse as modified.

¶3                                    I. BACKGROUND
2021 IL App (2d) 210103-U


¶4     Defendant was convicted of the murder of Lavontaye Nunn. Prior to trial, the court ruled

that several inculpatory statements made by N.H., an incarcerated minor, to chaplain Wayne Fricks

were inadmissible under the clergy-penitent privilege. Defendant had attempted to introduce the

statements to show that N.H., and not defendant, committed the murder. N.H. described the

circumstances of the murder, explained that he shot the victim, and asserted that another man had

been charged with the crime. The court also ruled that N.H.’s statement, “I did it,” before recanting,

when speaking with detectives about the Nunn murder was inadmissible. Defendant appealed,

challenging exclusion of N.H.’s “I did it” statement but not his statements to Fricks. This court

affirmed. People v. Thomas, 2011 IL App (2d) 091061-U, ¶ 57 (Thomas I).

¶5     Defendant then filed a postconviction petition arguing that appellate counsel was

ineffective for failing to challenge exclusion of N.H.’s statements to Fricks. The trial court

dismissed the petition at the first stage. This court reversed and remanded for further proceedings,

concluding that defendant stated the gist of a constitutional claim. People v. Thomas, 2014 IL App

(2d) 121001, ¶ 100 (Thomas II).

¶6     On remand, the trial court advanced defendant’s ineffective-assistance-of-appellate-

counsel claim to the third stage and held an evidentiary hearing on April 16, June 14, and July 1,

2019. After the first day of the hearing, defendant moved to supplement his postconviction petition

by adding a claim of actual innocence based upon newly discovered evidence. The court granted

the motion. Following the close of evidence, the parties submitted post-hearing briefs on

defendant’s claims.

¶7     Defendant’s primary witness as to the ineffective assistance claim was Kim Fawcett,

defendant’s appellate counsel. Fawcett testified that he was assigned defendant’s case in

September 2010 while employed by the State Appellate Defender. After reviewing the case file,




                                                -2-
2021 IL App (2d) 210103-U


Fawcett first focused his attention on the trial court’s exclusion of N.H.’s statement, “I did it,” to

police. Fawcett believed the statement should have been admitted pursuant to Chambers v.

Mississippi, 410 U.S. 284 (1973). He believed the statement was against N.H.’s penal interest and

was arguably given spontaneously. Although N.H. recanted, Fawcett believed the admission was

nevertheless probative of consciousness of guilt because a jury could be convinced that the

admission was more truthful than the recantation, which came after N.H. had several hours to

reconsider.

¶8     In contrast, Fawcett testified to several problems with N.H.’s statements to Fricks that

caused him not to challenge the trial court’s inadmissibility finding on appeal. First, , Fawcett was

“bothered” that N.H. failed to tell Fricks that he recanted after making his “I did it” statement to

police and instead told Fricks that the police did not believe him. Fawcett viewed this failure as

“manipulative” and “suspicious.” He felt that raising this issue would harm his argument regarding

N.H.’s statement to police—that the trial court improperly excluded this statement—because it

would cast doubt on the overall reliability of N.H.’s admissions. Fawcett also believed the

statements to Fricks could not satisfy Chambers, concluding that (1) the statements lacked

spontaneity because N.H. made them after signing up in advance to meet with Fricks; (2) the

statements were uncorroborated by evidence that N.H. was the shooter; (3) the statements were

not against interest because N.H. thought he was speaking confidentially; and (4) N.H. would not

be subject to cross-examination at trial because he could assert his privilege against testifying.

¶9     Fawcett explained that he thought N.H.’s statements to Fricks were involuntary, and thus

unreliable, because Fricks never told N.H. that he had no duty of confidence. He was struck by

“the unfairness of the chaplain breaching confidence” and he “like[d] the judge’s ruling on that”

because it reminded him of cases like Bumper v. North Carolina, 391 U.S. 543, 548-49 (1968)




                                                -3-
2021 IL App (2d) 210103-U


(holding that voluntariness of consent to search a home could not be shown merely by

acquiescence to a claim of lawful authority). In Fawcett’s view, the trial court “was saying the

juvenile consented to that kind of a conversation, that’s why I find it privileged.”

¶ 10   Finally, Fawcett testified to his belief that obtaining a reversal of the clergy-penitent

privilege ruling would ultimately harm defendant on remand. He was aware that defendant had

also made statements to Fricks and believed that his statements placed him in the area of the murder

at the time it occurred. Fricks had testified that defendant told him he belonged to a group that

included Marcellus Motton and “Trap”; that Motton had been shot prior to Nunn’s murder; that a

revenge shooting had been planned in response to Motton’s shooting; that Nunn was “in the middle

of that” and “had to be dealt with”; that N.H. was being used by the group like “a pawn in a game

*** to do their dirty work”; and that N.H. “would basically take Lavontaye Nunn out.” Fricks’

testimony had been truncated when the court recessed for the day and, at a subsequent hearing,

counsel for N.H. appeared and the court ruled that statements made by N.H. to Fricks would be

barred by clergy-penitent privilege. Fawcett explained that he thought the trial court’s clergy-

penitent privilege ruling “was a good thing” because it necessarily also extended to defendant, thus

any potential inculpatory statements made by defendant to Fricks would be inadmissible.

¶ 11   In ruling on the postconviction petition, the trial court summarized Fawcett’s testimony as

follows:

       “Mr. Fawcett, retired from the Appellate Public Defenders office, testified with respect to

       Claim I and specifically with respect to his thought process while handling Mr. Thomas’

       case on direct appeal. While this Court did not perceive Mr. Fawcett to be testifying falsely,

       much of his sworn testimony regarding his analysis of Mr. Thomas’ case and the issues he

       did and did not choose to raise on appeal did not make legal or logical sense. Even when




                                                -4-
2021 IL App (2d) 210103-U


       confronted with the fact that the Second District, in Thomas II, had specifically ruled that

       [N.H.’s] statements to Chaplain Fricks were not protected by clergy penitent privilege, Mr.

       Fawcett testified that he did not agree with the Appellate Court’s analysis rather than

       conceding that he may have made an error of law himself. And, as argued by Mr. Thomas’

       post-conviction counsel, Mr. Fawcett also appeared to have expressed an inappropriate

       level of concern for the ’fairness‘ to [N.H.] of a ruling that would have permitted Fricks to

       testify, rather than focusing solely on the best interests of the client whose case he was

       analyzing. Overall, this Court found Mr. Fawcett to be making his best efforts to explain

       decisions that he made nearly ten years ago, but that his explanations tended to conflict

       with the facts of the case and the legal authorities that existed at the time he was working

       on Mr. Thomas’ direct appeal.”

The trial court concluded that Fawcett’s testimony, “though likely sincere, was inconsistent with

both the facts in the record he had available to him at the time of Mr. Thomas’ direct appeal and

with existing appellate authority on the issue of clergy-penitent privilege.” The court agreed with

defendant’s characterization of Fawcett’s legal analysis as “legally erroneous under the

circumstances” and that Fawcett’s explanation of his analysis was “ ‘convoluted’ and inconsistent

with sound legal appellate strategy.” The court was “surprised” that Fawcett was “concern[ed]”

about whether challenging the court’s exclusion of N.H.’s statements to Fricks would be

“ ‘fundamentally unfair’ ” to N.H. The court opined that Fawcett’s testimony reflected

“ ‘ignorance on a point of law’ and either a ‘failure to perform basic research on that point” or,

alternatively, failure to even recognize the point of law at issue.” The court also noted defendant’s

Chambers analysis, provided in a post-hearing brief, which set forth “the witnesses and evidence

that might have been used (if the witnesses would have testified at the original jury trial in the




                                                -5-
2021 IL App (2d) 210103-U


manner they testified in 2019, or might testify at a new trial) to corroborate [N.H.’s] statements to

Chaplain Fricks.” The court noted that Fawcett disagreed with this court’s analysis of the clergy-

penitent privilege issue in Thomas II, but did not address the other reasons Fawcett gave for

declining to raise the clergy-penitent privilege issue on direct appeal, including his own analysis

of the Chambers factors. It found that Fawcett’s performance was deficient and that defendant

suffered prejudice. Although the court did not rule on defendant’s actual innocence claim, it noted

credibility problems with the witness testimony offered in support. The court vacated defendant’s

conviction and ordered a new trial.

¶ 12   The State timely appealed.

¶ 13                                       II. ANALYSIS

¶ 14   On appeal, the State argues that (1) the trial court erred in finding that appellate counsel

provided ineffective assistance and (2) appellate counsel’s performance did not prejudice

defendant.

¶ 15                      A. Ineffective Assistance of Appellate Counsel

¶ 16   The Post-Conviction Hearing Act (Act) allows a criminal defendant to assert that his

conviction was the result of a denial of his constitutional rights. 725 ILCS 5/122-1(a) (West 2018).

Here, defendant’s postconviction petition was advanced to a third-stage evidentiary hearing. See

id. § 122-6. Where the evidentiary hearing involves fact-finding and credibility determinations,

the trial court’s decision will be reversed only if it is manifestly erroneous. People v. English, 2013

IL 112890, ¶ 23. But where a trial court’s ruling on a postconviction petition after a third-stage

evidentiary hearing is based on undisputed facts, we will generally review the ruling de novo.

People v. Phillips, 2017 IL App (4th) 160557, ¶ 55 (citing English, 2013 IL 112890, ¶ 23).

¶ 17   The trial court stated in its written order that it “did not perceive Mr. Fawcett to be testifying




                                                 -6-
2021 IL App (2d) 210103-U


falsely” and concluded that his testimony was “likely sincere.” We construe these statements as

finding Fawcett’s testimony credible as to his subjective beliefs and reasoning at the time he

prepared defendant’s direct appeal, and further note that neither party disputes the credibility of

Fawcett’s testimony. Thus, we review the court’s trial court’s legal conclusions as to defendant’s

claim de novo.

¶ 18   To prevail on a claim of ineffective assistance of appellate counsel, a defendant must show

(1) deficient performance by counsel and (2) resulting prejudice. Strickland v. Washington, 466

U.S. 668, 687 (1984); English, 2013 IL 112890, ¶ 33; People v. Albanese, 104 Ill. 2d 504, 526

(1984). “Appellate counsel is not obligated to raise ‘every conceivable issue on appeal,’ but rather

is expected to ‘exercise professional judgment to select from the many potential claims of error

that might be asserted on appeal.’ [Citation.]” English, 2013 IL 112890, ¶ 33. Courts should be

“highly deferential” when reviewing counsel’s performance and evaluate it from counsel’s

perspective at the time, Strickland, 466 U.S. at 689, considering the state of the law at the time of

the direct appeal, English, 2013 IL 112890, ¶ 34. A defendant must overcome the “strong

presumption” that counsel’s strategic decisions fall within the wide range of reasonable

professional assistance. Id. “Strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable.” Id. at 690; see also People v.

Childress, 191 Ill. 2d 168, 177 (2000) (concluding trial counsel’s decision not to use photographs

because she feared the State could use them to argue a negative inference was not objectively

unreasonable).

¶ 19   The trial court found that appellate counsel’s performance was deficient and defendant was

prejudiced as a result. It based this conclusion primarily on counsel’s analysis of the applicability

of the clergy-penitent privilege issue, which the court characterized as “legally erroneous under




                                                -7-
2021 IL App (2d) 210103-U


the circumstances,” citing People v. Bole, 223 Ill. App. 3d 247, 263 (1993) (holding that a

penitent’s perception that privilege exists is insufficient to establish that the privilege applies). See

also People v. Diercks, 88 Ill. App. 3d 1073, 1077 (1980) (“When the clergyman does not object

to testifying the burden is on the person asserting the privilege to show that disclosure is enjoined

by the rules or practices of the relevant religion.”).

¶ 20    Accepting arguendo that, at the time Fawcett prepared defendant’s direct appeal, it was

apparent that the clergy-penitent privilege was inapplicable to N.H.’s statements to Fricks,

Fawcett’s failure to raise that issue on appeal was not objectively unreasonable. Moreover, the trial

court’s finding that counsel’s performance was deficient on this ground, without explicitly

considering other bases offered by counsel to support his decision, was plainly erroneous.

¶ 21    While appellate counsel may have erroneously presumed the correctness of the trial court’s

clergy-penitent privilege rulings, he offered other bases for declining to challenge that

determination. First, he believed that N.H.’s statements to Fricks could not satisfy Chambers, 410

U.S. 284, and thus could be excluded as hearsay. Second, he believed that focusing on N.H.’s

statements to Fricks would undermine his argument against the exclusion of N.H.’s statements to

the police. Third, he believed that prevailing on the clergy-penitent privilege issue would

ultimately harm defendant’s case on retrial as it would open the door to the State introducing

defendant’s inculpatory statements to Fricks.

¶ 22               1. Fawcett Reasonably Believed N.H.’s Statements to Fricks

                             Could Not Satisfy Chambers v. Mississippi

¶ 23    We begin with Fawcett’s first contention, that N.H.’s statements to Fricks constituted

hearsay that was inadmissible unless subject to an exception. See People v. Tenney, 205 Ill. 2d

411, 432–33 (2002). In Chambers, the United States Supreme Court held that hearsay evidence




                                                  -8-
2021 IL App (2d) 210103-U


which bore persuasive assurances of trustworthiness and was critical to the defense could not be

excluded under the rule against hearsay. Chambers, 410 U.S. 284, 302 (“[T]he hearsay rule may

not be applied mechanistically to defeat the ends of justice.”); see also Tenney, 205 Ill. 2d at 434.

The Court enumerated four factors to help determine whether proffered hearsay could be

considered sufficiently reliable: “(1) the statement was spontaneously made to a close

acquaintance shortly after the crime occurred; (2) the statement is corroborated by some other

evidence; (3) the statement is self-incriminating and against the declarant’s interests; and (4) there

was adequate opportunity for cross-examination of the declarant.” Tenney, 205 Ill. 2d at 435 (citing

Chambers, 410 U.S. at 300–01) (noting that the State’s prior use of a disputed statement in the

defendant’s earlier trial was an additional indicium of reliability). The key inquiry is whether the

proffered statements were made under circumstances providing considerable assurance of

reliability by objective indicia of trustworthiness. Id.

¶ 24   Fawcett testified that he believed that N.H.’s statements to Fricks were inadmissible

hearsay that could not satisfy any of the Chambers factors. First, he believed the statements were

not spontaneous because N.H. had signed up in advance to speak with Fricks. Defendant argues

that Fawcett unreasonably determined N.H.’s statements to Fricks were not spontaneous because

they were not “blurted out”; instead, defendant contends, the statements were spontaneous because

Fricks invited N.H. to “express himself” during their meeting. While defendant’s interpretation of

the facts may be plausible, we certainly cannot say Fawcett’s contrary conclusion that N.H.’s

statements to Fricks failed the first Chambers factor was unreasonable.

¶ 25   Second, Fawcett believed there was insufficient corroboration to satisfy the second

Chambers factor. Defendant argues that there is abundant evidence corroborating the statements.

He points out that N.H.’s statements accurately reflected that (1) the victim was shot, (2) the victim




                                                 -9-
2021 IL App (2d) 210103-U


died, and (3) the crime occurred in the Blackhawk Housing Project. But these facts were generally

ascertainable by the public at large at the time the statements were made. Defendant next contends

that N.H.’s statements were corroborated by Minishia Harris’s testimony that police later arrested

the shooter along with “Tommy,” adding that N.H. and not defendant was arrested with Tommie

Moore on the day in question. The evidence, however, is more nuanced than defendant suggests.

As we noted in Thomas II, 2014 IL App (2d) 121001, ¶¶ 11-12, Officer Bootz testified that on

April 29, 2007, “she arrested N.H. and Tommie Moore” and “another officer arrested defendant

and brought him to where N.H. and Moore were in custody and awaiting transport to the police

station.” Defendant last claims that N.H.’s “I did it” statement to police corroborated his statements

to Fricks, noting that “multiple independent confessions provide corroboration for each other,”

citing Chambers, 410 U.S. at 300. This case, however, involved only two independent confessions,

one of which was recanted, and is thus distinguishable from the four separate confessions in

Chambers. There, the Court noted that “[t]he sheer number of independent confessions provided

additional corroboration for each.” Chambers, 410 U.S. at 300. Accordingly, Fawcett’s belief that

the second Chambers factor was not satisfied was reasonable.

¶ 26   Third, Fawcett believed that N.H.’s statements were not against his penal interest because

N.H. thought he was speaking with Fricks in confidence. Defendant contends that this was “plainly

wrong” because N.H. “knew that police were actively investigating the murder and had brought

charges against” defendant. But Illinois authority available at the time Fawcett reviewed

defendant’s case arguably supports his position. The Illinois Supreme Court has suggested that a

statement is not “against interest” if it is motivated by a self-serving purpose, even if it is

inculpatory. See People v. Caffey, 205 Ill. 2d 52, 99 (2001) (“For example, a statement admitting

guilt and implicating another person, made while in custody, may well be motivated by a desire to




                                                - 10 -
2021 IL App (2d) 210103-U


curry favor with the authorities and, accordingly, fail to qualify as against interest.”). Similarly,

N.H. was arguably motivated by a self-serving desire to achieve spiritual peace while at the same

time believing his admissions could not be used against him because Fricks could not repeat his

statements, thus making his statements not against penal interest. Moreover, Fawcett believed

N.H.’s statements may have been considered involuntary because he was a minor who reasonably

assumed his communications with Fricks were confidential. A statement that is involuntary may

also be deemed less reliable. See Tenney, 205 Ill. 2d at 438. Fawcett’s belief that N.H.’s statements

to Fricks were not against his penal interest, therefore, was reasonable.

¶ 27   Finally, Fawcett believed there was not an adequate opportunity to cross-examine N.H.,

noting that N.H. was not available to testify because his counsel had stated that he would assert

his privilege against self-incrimination in refusing to testify. Defendant concedes that N.H.,

through counsel, asserted the clergy-penitent privilege to bar admission of his statements to Fricks

and that counsel stated on record that N.H. would further assert his fifth amendment privilege if

called to testify. But defendant speculates that N.H. may have nevertheless chosen to testify if

called as a witness. This speculation is unsupported by evidence in the record. Thus, Fawcett’s

belief that N.H. would not be available for cross-examination was reasonable.

¶ 28   Considering all of the above, Fawcett reasonably believed that N.H.’s statements to Fricks

could not satisfy Chambers and would have been inadmissible hearsay.

¶ 29   We next turn to Fawcett’s two alternative grounds for declining to challenge exclusion of

N.H.’s statements to Fricks, both of which were reasonable.

¶ 30            2. Fawcett Reasonably Believed Challenging the Clergy-Penitent

                         Privilege Ruling Would Hurt Defendant’s Case

¶ 31   Fawcett testified that he believed challenging the exclusion of N.H.’s statements to Fricks




                                               - 11 -
2021 IL App (2d) 210103-U


would have undermined his argument that the “I did it” statement to police was admissible. He

explained that he believed N.H.’s failure to tell Fricks that he recanted to police, instead telling

Fricks that police did not believe him, was “manipulative” and reflected negatively on the

reliability of N.H.’s “I did it” statement. Fawcett explained that he was exercising his professional

judgment in declining to challenge exclusion of the Fricks statements in order to strengthen his “I

did it” argument. See Jones v. Barnes, 463 U.S. 745, 751 (1983) (“Neither Anders nor any other

decision of this Court suggests *** that the indigent defendant has a constitutional right to compel

appointed counsel to press nonfrivolous points requested by the client, if counsel, as a matter of

professional judgment, decides not to present those points.”).

¶ 32   Defendant contends that Fawcett “[i]llogically” reached this conclusion, arguing that the

Fricks statements and the “I did it” statement to police corroborated each other and that Fawcett

was unreasonable for not making this argument. While such an argument might be made, this does

not render unreasonable Fawcett’s determination that N.H.’s misleading omissions to Fricks

rendered the strategy urged by defendant too risky vis-à-vis the “I did it” statement. We stress, as

did the Court in Barnes, “the importance of having the appellate advocate examine the record with

a view to selecting the most promising issues for review” and reiterate that “[a] brief that raises

every colorable issue runs the risk of burying good arguments.” Id. at 752-53. Defendant’s

argument that his proposed strategy would have yielded a better outcome does not render counsel’s

actual strategy unreasonable.

¶ 33   Fawcett lastly testified that he declined to challenge the trial court’s clergy-penitent

privilege ruling because it benefitted defendant in that it prevented the State from attempting to

introduce any of defendant’s statements to Fricks against him at trial. Fawcett testified that his

“memory” was that defendant’s statements to Fricks had placed him in the area of the murder at




                                               - 12 -
2021 IL App (2d) 210103-U


the time it had occurred. Defendant argues that this testimony is unsupported by the record, and

we agree. Nevertheless, as set forth below, Fawcett’s underlying belief that a reversal of the clergy-

penitent privilege ruling could harm defendant was entirely reasonable.

¶ 34   The record reveals that, during a November 2008 hearing, Fricks testified that defendant

had shared several details linking him to N.H. and the shooting. Defendant had told Fricks that he

and N.H. were involved with the same group in Blackhawk; that this group involved Marcellus

Motton and a person named “Trap”; that defendant was present during a conversation in which

Motton and Trap discussed “tak[ing] Lavontaye Nunn out” in revenge; and that N.H. would be the

one to do it. While these alleged statements certainly implicated N.H., they also potentially

implicated defendant in that they directly linked him to N.H. and to a conversation in which killing

the victim was discussed. Introducing these statements would not necessarily have undermined the

State’s theory that defendant was the person who pulled the trigger, especially given the eyewitness

testimony naming defendant as the shooter. Accordingly, the record demonstrates that Fawcett’s

testimony that he believed challenging the trial court’s clergy-penitent privilege ruling would hurt

defendant’s case was reasonable.

¶ 35   Moreover, we note that the Illinois Rules of Evidence concerning hearsay support

Fawcett’s testimony that he believed obtaining a reversal of the clergy-penitent privilege ruling

would have hurt defendant’s case. Those rules were adopted in September 2010, contemporaneous

with when Fawcett testified that he prepared defendant’s direct appeal, and became effective on

January 1, 2011. This court ruled on defendant’s direct appeal on November 9, 2011. Thomas I,

2011 IL App (2d) 091061-U. Had we determined that defendant was entitled to a new trial, the

Rules would have applied.

¶ 36    Rule 806 provides, in part, “When a hearsay statement*** has been admitted in evidence,




                                                - 13 -
2021 IL App (2d) 210103-U


the credibility of the declarant may be attacked*** by any evidence which would be admissible

for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by

the declarant at any time, inconsistent with the declarant’s hearsay statement, is not subject to any

requirement that the declarant may have been afforded an opportunity to deny or explain.” Ill. R.

Evid. 806 (eff. Jan. 1, 2011). Rule 801 provides that “[a] statement is not hearsay if *** [i]n a

criminal case, the declarant testifies at the trial or hearing and is subject to cross-examination

concerning the statement, and the statement is *** inconsistent with the declarant’s testimony at

the trial or hearing, and*** narrates, describes, or explains an event or condition of which the

declarant had personal knowledge, and *** the statement is proved to have been accurately

recorded by a tape recorder, videotape recording, or any other similar electronic means of sound

recording.” Ill. R. Evid. 801(d)(1)(A)(2)(c) (eff. Jan. 1, 2011).

¶ 37   After N.H. made the “I did it” statement, detectives initiated an interview with N.H. that

was recorded on video. During that interview, N.H. made several statements implicating defendant

in Nunn’s murder based upon personal knowledge. See Thomas I, 2011 IL App (2d) 091061-U,

¶¶ 52-53. Had N.H. testified at defendant’s trial, any statements made by N.H. during the recorded

interview that were inconsistent with N.H.’s trial testimony would have been admissible under

Rule 801(d)(1)(A)(2)(c). Under Rule 806, the State could introduce any evidence that would have

been admissible to impeach N.H. had he testified. If N.H.’s inculpatory hearsay statements to

Fricks had been deemed admissible, once introduced, the State could have then introduced N.H.’s

recorded statements implicating defendant by operation of Rules 801(d)(1)(A)(2)(c) and 806.

Obtaining a reversal of the clergy-penitent privilege ruling would have thus allowed the State to

use N.H.’s recorded statements to attack his credibility. Although the State would be unable to use

those statements substantively, it would not have been unreasonable for appellate counsel to




                                                - 14 -
2021 IL App (2d) 210103-U


believe that introducing N.H.’s statements to Fricks would have set up a mini-trial over N.H.’s

credibility that would have weakened defendant’s case on balance.

¶ 38                        3. The Trial Court Erroneously Concluded

                              Fawcett’s Performance Was Deficient

¶ 39   Turning to the trial court’s written order, the court found Fawcett’s testimony credible, but

ultimately determined that his performance was deficient. For several reasons, the trial court’s

judgment is erroneous. First, the court focused on Fawcett’s erroneous belief that the trial court

ruled correctly on the clergy-penitent privilege issue, without considering his alternate reasons for

declining to raise that issue. As Fawcett testified, he made the reasonable strategic decision to not

appeal the trial court’s ruling regarding N.H.’s statements to Frick because, were such an argument

to succeed on appeal, it would have necessarily opened the door to the introduction of defendant’s

statements to Frick, which directly linked him to N.H. and to a conversation in which killing the

victim was discussed. As for the trial court’s suggestion that Fawcett expressed “an inappropriate

level of concern for the ‘fairness’ to [N.H.] *** rather than focusing on the best interests of his

client whose case he was analyzing,” the court failed to acknowledge that this concern was in the

context of analyzing the voluntariness of the Fricks statements for purposes of satisfying

Chambers. Further, the court acknowledged defendant’s post-hearing analysis of the Chambers

factors as they related to his case but seemingly disregarded the State’s post-hearing analysis of

the Chambers factors. Considered together, we conclude that the trial court failed to apply the

“strong presumption” that appellate counsel’s strategic decisions were reasonable, English, 2013

IL 112890, ¶ 34, or even to acknowledge that appellate counsel made strategic decisions at all. See

Strickland, 466 U.S. at 690 (“Strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable.”).




                                               - 15 -
2021 IL App (2d) 210103-U


¶ 40   For these reasons, we conclude that the trial court’s determination that appellate counsel

provided ineffective assistance for failing to challenge the trial court’s exclusion of the Fricks

statements was erroneous. Because counsel did not provide deficient performance, defendant’s

ineffective assistance claim necessarily fails.

¶ 41                                    B. Actual Innocence

¶ 42   Having concluded that appellate counsel’s performance was ineffective, the trial court

ordered a new trial and declined to reach the actual innocence claim. Nevertheless, the court stated,

“to the extent that the claim of actual innocence would be dependent, in some respects, on the

sworn testimony of Messrs. Dismuke, Motton and/or Thurmond, this Court has made clear its

evaluation of those witnesses credibility, or lack thereof, based on their post-conviction

testimony.” The court expressly stated that it did not find those witnesses credible or reliable.

¶ 43   A convicted criminal defendant may seek a new trial under the Act by presenting newly

discovered evidence showing that the defendant is actually innocent. Ill. Const. 1970, art. I, § 2;

725 ILCS 5/122-1 et seq. (West 2018); People v. Washington, 171 Ill. 2d 475, 489 (1996).

Supporting evidence must be “new, material, noncumulative,” and “so conclusive it would

probably change the result on retrial.” People v. Coleman, 2013 IL 113307, ¶ 96 (citing

Washington, 171 Ill. 2d at 489). Importantly, “conclusive means the evidence, when considered

along with the trial evidence, would probably lead to a different result.” Id. Only if the

postconviction court determines that the proffered evidence is new, material, and noncumulative,

it must then “consider whether that evidence places the evidence presented at trial in a different

light and undercuts the court’s confidence in the factual correctness of the guilty verdict.” Id. ¶ 97.

¶ 44   Defendant’s actual innocence claim depended entirely on the testimony of Dismuke,

Motton, and Thurman. Dismuke testified that he witnessed Nunn’s murder and, after viewing a




                                                  - 16 -
2021 IL App (2d) 210103-U


photo of N.H., identified him as the shooter. Motton and Thurman each testified that N.H.

confessed to them to killing Nunn. The trial court found this testimony to be incredible and

unreliable. Accordingly, defendant cannot meet his burden of establishing that this new evidence

undercuts the court’s confidence in the correctness of the verdict. Pursuant to our authority under

Illinois Supreme Court Rule 615(b)(1) (eff. Jan. 1, 1967), we modify the judgment of the trial court

to deny relief on defendant’s actual innocence claim.

¶ 45                                   III. CONCLUSION

¶ 46   For the reasons stated, we reverse the judgment of the circuit court of Winnebago County

and modify the judgment as set forth in this order.

¶ 47   Reversed as modified.




                                               - 17 -